Citation Nr: 0913147	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability from coronary artery disease, cardiac 
arrhythmia, and congestive heart failure with permanent 
pacemaker, payable as accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1310, to include a claim that the 
cause of the Veteran's death is compensable under 38 U.S.C.A. 
§ 1151. 


WITNESS AT HEARING ON APPEAL

Appellant



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1945 to October 
1948.  The Veteran died in July 2004.  The appellant is the 
Veteran's surviving spouse.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied a claim for DIC and 
denied payment of accrued benefits under 38 U.S.C.A. § 1151 
for additional disability from coronary artery disease, 
cardiac arrhythmia, and congestive heart failure with 
permanent pacemaker.  The Board Remanded the appeal in July 
2007 and in July 2008.
  
The appellant requested a Travel Board hearing.  The 
requested hearing was conducted by the undersigned at the 
Montgomery, Alabama RO in June 2008.

The appellant's motion for advancement of this appeal on the 
docket based on advanced age has been granted.  38 C.F.R. § 
20.900(c) (2008).  Accordingly, the claim is advanced on the 
Board's docket.   
 

FINDINGS OF FACT

1.  The competent medical evidence does not establish that 
the pacemaker inserted during VA care in 1997 caused or 
accelerated coronary artery disease, cardiac arrhythmia, 
congestive heart failure, or other identified additional 
disability, and does not establish that the insertion of the 
type of pacemaker provided to the Veteran in 1997 resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or an unforeseeable 
event.

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of a fracture, left index finger, 
evaluated as 20 percent disabling.  

3.  The Veteran's fatal liver and kidney failure did not 
originate in service or within one year after the Veteran's 
discharge.

4.  No additional disability has been medically identified as 
resulting from the type of pacemaker inserted in 1997 and 
removed in 2002, two years prior to the Veteran's death, and 
there is no medical or other evidence that the choice of 
pacemaker provided in 1997 resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or an unforeseeable event. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability claimed as coronary 
artery disease, cardiac arrhythmia, or congestive heart 
failure with permanent pacemaker, for purposes of accrued 
benefits, are not met.  38 U.S.C.A. §§ 1151, 5121 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.361, 3.1000(a) (2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation (DIC), including on the basis of compensation 
under 38 U.S.C.A. § 1151 for the cause of the Veteran's 
death, are not met.  38 U.S.C.A. §§ 1110, 1310, 1151 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.309, 3.312, 3.361 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, this pre-
adjudicatory notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).
Although the initial notice provided to the claimant in 
October 2004 did not address the notice requirements 
described in Hupp, such notice was provided in September 2008 
following the Board's July 2008 Remand.  Notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Readjudication was accomplished in a November 2008 
supplemental statement of the case.  The claimant's December 
2008 response to the readjudication demonstrates that she 
received the notice and the readjudication.  

The notices provided to the appellant did not describe 
regulations governing assignment of an evaluation or 
effective date if service connection were granted, provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that benefits are being denied, and hence no 
evaluation or effective date will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record establishes that the appellant has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, voluminous records, comprising the 
five volumes of the claims file, have been obtained.  
Summaries rather than the entire record of private 
hospitalizations have been obtained.  However, neither the 
claimant nor her representative has indicated that the 
additional records of those hospitalizations which may be 
available would be of assistance to substantiate her claims.  

The Board notes that the private records of the Veteran's 
terminal hospitalization are not of record.  However, the 
issue in this case is whether the 1997 VA placement of a VVI 
pacemaker instead of a dual-chamber pacemaker contributed 
materially and substantially to the cause of the Veteran's 
death by causing congestive heart failure, cardiomyopathy, 
and increased atrial flutter.  This question must be answered 
with reference to the Veteran's clinical condition in 1997 
rather than the clinical condition at the time of his death.  

The congestive heart failure which the appellant contends 
contributed to cause the chronic renal failure and liver 
failure which caused the Veteran's death are well-documented 
in voluminous clinical records dated from 2001 to March 2004.  
There is no allegation that records of the Veteran's terminal 
hospitalization would change the outcome of the determination 
as to whether there was negligence in the 1997 procedure.  
The notice to the appellant following the July 2008 Board 
Remand specifically advised the claimant to identify any 
additional evidence that might be relevant to her claim.  She 
did not indicate that records of the Veteran's terminal 
hospitalization were relevant.  

Regardless of the duty to assist under the VCAA, as a matter 
of law, accrued benefits include those the Veteran was 
entitled to at the time of death under an existing rating or 
based on evidence in the file at the date of death.  See 38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999).  Thus, as to the claim for 
accrued benefits, the appellant may not furnish additional 
evidence, and VA may not develop additional evidence that 
would substantiate the claim, except as to those records 
already in VA's constructive possession.  The Veteran 
identified the records of the 1997 VA hospitalization as 
relevant during his lifetime, and lengthy records of that 
hospitalization have been associated with the claims files.  
As to the claim for accrued benefits, the duty to assist has 
been met. 

The appellant submitted private medical records and private 
medical statements in support of her claim for DIC.  She has 
testified in her own behalf before the Board.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  No further notice or assistance to the 
appellant is required to fulfill VA's duties to her.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
The case is ready for appellate review.

Law and regulations, claims under 38 U.S.C.A. § 1151 

In early 2003, the Veteran submitted a "tort" claim for 
residuals of insertion of a pacemaker.  In August 2003, the 
Veteran withdrew that claim.  In November 2003, the Veteran 
submitted a claim for compensation for coronary artery 
disease under the provisions of 38 U.S.C.A. § 1151.  That 
provision authorizes disability compensation in the same 
manner if such disability or death were service connected 
when a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by VA.  38 U.S.C.A. § 
1151. 

For claims filed on or after October 1, 1997, a claimant is 
required to show that the additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  

For purposes of 38 U.S.C.A. § 1151, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under the law 
administered by the Secretary, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 C.F.R. § 3.361 (2008). 

Thus, to prevail in this case, the appellant must show that 
the Veteran incurred specific additional disability as the 
result of his VA clinical care.  The appellant must also 
establish that the additional disability was either due to an 
unforeseen event or the result of VA negligence.  In other 
words, the appellant must show not only that the additional 
disability actually resulted from VA care or treatment, but 
must also show that VA was at fault in causing the Veteran's 
additional disability.  

1.  Accrued benefits claim under 38 U.S.C.A. § 1151

The Veteran died in July 2004.  The appellant is recognized 
as the Veteran's surviving spouse.  "Accrued benefits" are 
periodic monetary benefits authorized under laws administered 
by VA, to which a payee was entitled at his or her death 
under existing ratings or decisions or those based on 
evidence in the file at date of death, and due and unpaid at 
the time of the payee's death.  In this case, if there are 
accrued benefits, such benefits may be paid to the Veteran's 
surviving spouse.  

The Veteran submitted a claim for benefits under 38 U.S.C.A. 
§ 1151 in March 2003, prior to his death.  The appellant's 
accrued benefits claim for compensation under 38 U.S.C.A. § 
1151 is derivative of the Veteran's claim which was filed 
during his lifetime, and pending when he died.  An 
"[a]pplication for accrued benefits must be filed within one 
year after the date of death."  38 C.F.R. § 3.1000(c).  The 
appellant's claim for accrued benefits under 38 U.S.C.A. 
§ 1151 was timely filed.  

In a claim for accrued benefits, the evidence is limited to 
evidence of record at the time of the Veteran's death.  
Evidence of record at the date of the Veteran's death is 
defined as evidence in VA's possession on or before the date 
of the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000.  Records of private 
clinical care not provided by VA, in contrast, are not for 
consideration in an accrued benefits claim unless those 
records were actually associated with the claims file by the 
date of the Veteran's death.  

The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the 
payment of accrued benefits.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003).  The Veteran died in July 2004, so the appellant's 
claim is considered under the amended version of 38 U.S.C.A. 
§ 5121(a).  

Facts

In this case, VA and private clinical records associated with 
the claims file prior to the Veteran's death in July 2004 are 
extensive.  The record at the time of the Veteran's death was 
in excess of 4 volumes, with some volumes including as many 
as 250 pages of medical records.  

The clinical records disclose that the Veteran was treated 
for numerous medical problems beginning primarily in the 
early 1990s.  Bradycardia and syncope were medically 
diagnosed during a November 1990 VA hospitalization.  For 
purposes of reference only, and without reliance thereon, the 
Board notes that syncope is defined as loss of consciousness 
and postural tone caused by diminished cerebral blood flow.  
Stedman's Medical Dictionary 1745 (27th ed. 2000).  The 
Veteran sustained a head laceration in 1996 when he fell 
during a period of syncope.  Holter monitoring disclosed 
heart rates as low as 44 beats per minute.  A pacemaker was 
recommended.  

A February 1997 consent form signed by the Veteran prior to 
surgery does not state specifically what type of pacemaker 
will be inserted, but simply advises that leads will be 
placed that go "into the heart chamber to electrically 
stimulate the heart."  The February 1997 operative report 
reflects placement of a lead in the right ventricle.  A 
February 1997 Device Registration Form discloses the 
manufacturer, type of pacemaker, and serial number of the 
device.  The form specifies that only the ventricular chamber 
was paced.  Finally, the discharge summary describes the 
operations/procedures performed as "permanent VVI pacemaker 
placement."  

For purposes of information only, and without reliance 
thereon, the Board notes that implanted cardiac pacemakers 
can be described according to the chamber paced, the chamber 
sensed, and the response of the pacemaker to the sensed 
impulse.  A three-letter code correlating to these categories 
is used to describe pacemaker types.  A VVI pacemaker paces 
the ventricles, senses the ventricles, and is inhibited when 
it senses a beat.  A DDD pacemaker senses both atrial and 
ventricular activity, and as needed, paces the atria, the 
ventricles, or both in synchrony.  Dorland's Illustrated 
Medical Dictionary 1212-13 (28th ed. 1994).

Clinical records dated in February 2001 reflect that the 
Veteran had poor left ventricular function.  The Veteran's 
ejection fraction had decreased to 20 percent.  The left 
anterior descending coronary artery was found to have a 99 
percent stenosis.  A stent was placed in that artery.  In 
July 2001, the Veteran's ejection fraction had increased to 
40 percent.  

In August 2001, the Veteran reported diarrhea and blood in 
his stools following an episode of constipation which he 
self-treated.  Mesenteric angiogram disclosed severe stenosis 
with plaque at the celiac trunk and at least 80 percent 
stenosis of the inferior mesenteric artery.  In particular, 
diminished blood flow to the left colon was noted.  The 
discharge diagnoses included ischemic colitis.  The August 
2001 discharge summary notes that the Veteran's atrial 
flutter would be controlled symptomatically, because it was 
very likely related to his fever, due to colitis.  In October 
2001, a total abdominal colectomy with ileostomy was 
performed for toxic megacolon.  

In his 2003 claim, the Veteran alleged that the pacemaker 
inserted in 1997 was not the "correct" type.  He submitted 
an August 2003 private medical statement from CWP, MD, and a 
September 2003 statement from SDG, MD.  Dr. P. and Dr. G. 
noted that the Veteran reported that he believed he was 
getting a dual chamber pacemaker when he agreed to pacemaker 
placement in 1997, but that only a single chamber pacemaker 
was actually provided.  Dr. G. noted that the pacemaker was 
upgraded to a dual-chamber pacemaker in September 2002.  Dr. 
P. and Dr. G. opined that the Veteran had developed 
significant cardiomyopathy, congestive heart failure, and 
probably significant deterioration of his heart function due 
to being paced in only one chamber.  

A December 2003 VA medical opinion stated that there were no 
findings to support the Veteran's claim.  A supporting 1998 
medical abstract was attached to that opinion.  

In April 2004, Dr. P. stated that he had reviewed files the 
Veteran sent to him and he was still not sure why the claim 
was denied.  He stated, "Certainly, I feel strongly that you 
needed a dual chamber pacemaker" at the time of the initial 
pacemaker insertion.  He opined that the VVI pacemaker 
worsened the Veteran's atrial fibrillation and his heart 
function.  

The Veteran also submitted a discharge summary from private 
hospitalization in September 2002.  The summary reflects that 
the Veteran, who had "an ejection fraction of 45 to 50 
percent in October 200" (sic) was admitted for upgrade of 
his pacemaker to a biventricular pacer in 2002, but DDD 
pacing was substituted because of the Veteran's renal 
insufficiency.  

During his June 2004 personal hearing, the Veteran testified 
that Dr. F., the VA surgeon who put his pacemaker in, told 
him that a 2-lead pacemaker had been inserted because that 
was what the Veteran needed.  Tr. 3.  The Veteran testified 
that, because he did not have enough blood flow, his system 
began breaking down in 2000.  A death certificate discloses 
that the Veteran died in July 2004 of hepatic failure due to 
chronic renal failure.  No additional underlying causes of 
death were listed.  

Analysis

There is no allegation that additional disability resulted 
from an unforeseeable event, nor does the evidence raise such 
a possibility.  No further discussion of this basis for an 
award under 38 U.S.C.A. § 1151 is required.  

The Veteran did not allege that his consent to the February 
1997 insertion of a pacemaker was informed.  Rather, the 
Veteran testified that he recalled that the surgeon told him 
after the surgery that he needed a two-chamber pacemaker and 
that he had been given a two-chamber pacemaker.  The Veteran 
testified that, since the type of pacemaker the surgeon told 
him had been provided was not the device inserted, there must 
have been some carelessness or fault in the surgical 
procedure.  

The clinical records do not reflect that the surgeon planned 
a two-chamber pacemaker.  All notations of record, including 
intraoperative notes, device registration record, operative 
summary, and device registration form, uniformly reference a 
VVI pacemaker.  See Vol. II, Claims file.  The clinical 
evidence does not disclose that the surgeon planned insertion 
of a different type of pacemaker.  The Veteran's testimony as 
to the type of pacemaker he was intended to have is 
unpersuasive, especially given the Veteran's own testimony 
that he was not familiar with and did not understand 
information about pacemakers.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (finding that the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is too attenuated and inherently unreliable to constitute 
medical evidence).

Benefits under 38 U.S.C.A. § 1151 are not authorized unless 
the VA treatment resulted in additional disability.  In 
determining whether a Veteran has an additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1). 

At the time of the Veteran's death, there were opinions from 
three medical providers.  Private August 2003 and September 
2003 medical statements from Dr. P and Dr. S. state that they 
relied on history provided by the Veteran for information 
prior to his February 2001 private hospitalization at 
Providence Hospital.  

Dr. P. stated that the Veteran had developed significant 
cardiomyopathy, congestive heart failure, and "probably" 
significant deterioration of heart function as a result of 
being paced in only one chamber.  Dr. G. stated that the 
Veteran had "significant deterioration" in his medical 
condition because he had a single chamber pacemaker instead 
of a dual chamber pacemaker.  However, neither Dr. P. nor 
Dr. G. addressed clinical findings prior to and during 1997, 
when the pacemaker was inserted.  

Neither Dr. G. nor Dr. P. explained the relationship, if any, 
between the type of pacemaker inserted in 1997 and such 
significant events as the 99 percent occlusion of the left 
coronary artery in February 2001 or the mesenteric artery 
occlusion later in 2001.  Medical opinions based on an 
incomplete factual premise are not probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  These two 2003 
opinions are also of diminished probative value because the 
providers did not support their statements that the wrong 
pacing device was inserted with discussion of any specific 
clinical evidence.  

The VA reviewer who provided medical opinion in December 2003 
simply stated that no findings supported the claim that the 
wrong type of pacemaker was inserted in 1997.  The VA 
reviewer did not explain the rationale for his conclusion, 
although he did attach the abstract of a 1998 clinical 
article documenting that outcomes for elderly individuals who 
were provided with VVI pacemakers were essentially equivalent 
to outcomes in individuals given dual chamber pacemakers, 
except for individuals with sinus-node dysfunction.  

Dr. P's April 2004 opinion states that, after review of the 
records, he still felt "strongly" that the Veteran needed a 
dual chamber pacemaker at the time of the 1997 implantation.  
Dr. P's April 2004 opinion discloses that he reviewed 
additional "files" sent by the Veteran, so that opinion is 
more persuasive than Dr. P's 2003 opinion.  Dr. P. stated 
that the single-chamber pacemaker "worsens [the Veteran's] 
atrial fibrillation."  However, Dr. P. did not provide 
reference to any objective clinical evidence to support the 
statement that the Veteran's atrial fibrillation had been 
worsened, nor did he provide a rationale for the opinion that 
the 1997 pacemaker insertion was the cause of that worsening.  
None of the opinions from Dr. P. or Dr. G. explained why 
continuation of atrial fibrillation diagnosed prior to 1997 
was other than the natural progress of that disorder.  38 
C.F.R. § 3.361(c)(2).  Under the regulation, natural progress 
of a disorder treated by VA cannot be compensated under 
38 U.S.C.A. § 1151.

Neither Dr. P nor Dr. G. opined that the 1997 pacemaker 
insertion caused cardiac disorders such as occlusion of 
arteries diagnosed in 2001.  In the absence of opinion that 
those major events in the Veteran's medical condition were 
etiologically related to the type of pacemaker inserted, the 
opinions of Dr. G. and Dr. P. are incomplete.   

The Board also notes the statement in the private August 2001 
discharge summary that the Veteran's "new atrial flutter" 
is due to an acute problem, fever, due to colitis.  The 
discharges summary further disclose that the problem of 
atrial flutter would be treated symptomatically.  To the 
extent that additional atrial flutter was due to an 
intervening disorder, it cannot be attributed to the 1997 
procedures without evidence that the intervening disorder is 
also related to that procedure.  

The Veteran, in his testimony, alleged that the pacemaker 
inserted in 1997 diminished blood flow to his colon.  There 
is no medical evidence that occlusion of blood flow to the 
intestinal tract was etiologically related to or aggravated 
by the type of pacemaker inserted in 1997.  A Veteran is 
competent to testify as to a condition within his knowledge 
and personal observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, 
scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) 
(lay testimony that Veteran suffered bronchial asthma not 
competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony can be rejected only if 
found to be mistaken or otherwise deemed not credible).  In 
this case, the Veteran's statements as to the effect of the 
1997 pacemaker are not competent, as a lay observer cannot 
observe the effects of a pacemaker or provide an opinion that 
a different pacemaker would have had a different clinical 
result.  

The opinions of Dr. P. and Dr. G. state that VA should have 
provided a different type of pacemaker in 1997.  Dr. G. did 
not provide support for her opinion.  In support of his 
opinion, Dr. P. stated that "studies since then" show that 
not implanting a dual chamber device increases the odds of 
atrial fibrillation.  Dr. P.'s opinion as to the type of 
pacemaker that should have been provided in 1997 discloses 
that the opinion is based, at least in part, on medical 
knowledge developed after the 1997 procedure.  In effect, Dr. 
P's opinion indicates that insertion of the VVI pacemaker in 
1997 was not a clear deviation from the standard of care at 
that time.  Thus, Dr. P.'s opinion establishes that there was 
no negligence or fault on the part of VA in 1997.  

To the extent that Dr. P. and Dr. G. attributed disorders 
diagnosed prior to the 1997 pacemaker insertion to that 
pacemaker insertion, the Board finds that the medical 
evidence conflicts with the opinions.  To the extent that the 
2003 and 2004 medical opinions link the 1997 pacemaker to 
disorders which were attributed to other causes in the 
contemporaneous records, the 2003 and 2004 opinions are not 
probative, since no explanation or rationale was provided for 
the difference between the opinions rendered by Dr. P. or Dr. 
G. as compared to the contemporaneous records.

Moreover, the clinical evidence establishes that the 
Veteran's pacemaker was upgraded in 2002.  The opinions 
rendered by Dr. G. and Dr. P. in 2003 and 2004 do not explain 
what additional disability caused by the 1997 pacemaker 
remained present in 2003 or 2004, given that the pacemaker 
provided in 1997 was removed in 2002, and a different 
pacemaker was inserted.  

Because the opinions do not provide a rationale for the 
conflict between the expressed opinion and the other medical 
evidence of record, the opinions are not of sufficient 
probative value to identifying a specific diagnosis, 
increased severity of a diagnosis, or symptom as actually 
caused by the 1997 choice of pacemaker.  Thus, the opinions 
do not establish that the Veteran sustained "additional 
disability" within the definition of 38 U.S.C.A. § 1151.  

The 2002 and 2003 opinions are somewhat favorable to the 
Veteran.  However, as noted, the probative value of each of 
those opinions is diminished by a number of factors.  When 
weighed against the unfavorable VA opinion and against 
conflicting medical evidence of record, the preponderance of 
the evidence remains against a finding that there was 
"additional disability" which resulted from the type of 
pacemaker inserted in 1997.  The preponderance of the 
evidence also remains against a finding that there was 
negligence or fault on the part of VA in the choice of type 
of pacemaker inserted at the time of the 1997 procedure, 
since Dr. G's opinion was proved without reference to 
clinical evidence of the Veteran's medical condition prior to 
and following the 1997 procedure, and Dr. P's opinion is 
factually unfavorable to the claim for accrued benefits, 
since Dr. P. related his opinion to medical knowledge 
developed after the procedure took place. 

The evidence does not support a finding that additional 
disability a defined for purposes of 38 U.S.C.A. § 1151 has 
been identified as resulting from the type of pacemaker 
inserted in 1997.  The preponderance of the evidence is 
against a finding that there was negligence or fault on the 
part of VA in 1997 when a VVI pacemaker was inserted.  The 
medical opinions favorable to the Veteran do not place the 
evidence in equipoise to warrant such a finding.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
Compensation under 38 U.S.C. A. § 1151, including for accrued 
benefits purposes, cannot be granted on the basis of the 
evidence of record at the time of the Veteran's death.  The 
claim must be denied.  



2.  DIC claim 

The appellant asserts that she is entitled to Dependency and 
Indemnity Compensation (DIC).  DIC may be awarded to a 
surviving child upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. § 1151. 

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b). For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  38 U.S.C.A. § 1151 
authorizes DIC in the same manner if death were service 
connected when a Veteran suffers an injury or an aggravation 
of an injury resulting in death as the result of VA 
hospitalization, medical or surgical treatment, or an 
examination furnished by VA.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.361.  

A claim for DIC is also interpreted as a claim for pension.  
Pension may be awarded to a survivor of a Veteran who served 
during wartime.  A portion of the Veteran's service was 
during wartime.  However, death pension is subject to income 
limitations.  The appellant in this case did not provide 
income and net worth information and did not disagree with an 
April 2005 denial of pension.  A claim for pension is not 
before the Board for appellate review.
Facts

At the time of his death, the Veteran had been awarded 
service connection for residuals of a fracture, left index 
finger, evaluated as 20 percent disabling.  The appellant 
does not contend that this service-connected disability 
caused or contributed materially and substantially to the 
Veteran's death.  Rather, she contends that insertion of a 
VVI pacemaker instead of a dual-chamber pacemaker in 1997 
caused or contributed materially and substantially to the 
Veteran's death.

The Veteran's death certificate shows that the immediate 
cause of the Veteran's death in July 2004 was hepatic 
failure, due to or as a consequence of chronic renal failure.  
As noted above, the private records of the Veteran's terminal 
hospitalization are not of record, but VA does not disagree 
with the causes of death listed on the death certificate. 

The appellant contends that she is entitled to DIC because VA 
placement of a VVI pacemaker instead of a dual-chamber 
pacemaker in 1997 contributed materially and substantially to 
congestive heart failure and cardiomyopathy, and may be 
compensated as if service-connected under 38 U.S.C.A. § 1151.  
This claim must be reviewed with reference to the Veteran's 
clinical condition in 1997 and with reference to the standard 
of care in 1997.  The records of the Veteran's medical 
condition following the insertion of the pacemaker in 1997 
are voluminous, and the records of the final hospitalization 
are not required to document any disorder alleged to have 
resulted from the 1997 pacemaker insertion, as each alleged 
diagnosis is well-documented in records associated with the 
claims files.  

The reviewer who provided a March 2005 VA medical opinion 
concluded that ischemic cardiomyopathy was present prior to 
insertion of a pacemaker in 1997.  The reviewer concluded 
that the placement of a dual-chamber pacemaker would not have 
been appropriate in 1997, based on the diagnosed atrial 
flutter and atrial fibrillation.  The VA reviewer noted that 
the Veteran's left ventricular function was poor in March 
2001, with a 20 percent left ventricular ejection fraction.  
After the Veteran received a stent to treat the 99 percent 
occlusion of the left coronary artery, the Veteran's ejection 
fraction again increased, with the VVI pacemaker in place, to 
45 to 50 percent.  The reviewer concluded that, since the 
Veteran's heart function improved while the VVI pacemaker was 
still in place, after treatment of cardiac disorder not 
related to heart pacing, the VVI pacemaker did not cause 
deterioration of the Veteran's heart function.  

The reviewer also opined that pacemaker syndrome, which was 
the diagnosed basis for changing from the VVI pacemaker to a 
different type of pacing, does not cause deterioration of 
heart function, although it does causes weakness and 
decreased exercise capacity.  The reviewer concluded that the 
Veteran's death was not caused by placement of an 
inappropriate pacemaker.  

In a July 2005 medical opinion, Dr. P. stated that he 
disagreed with the March 2005 VA opinion.  Dr. P. noted that 
the Veteran required angioplasty after the pacemaker was put 
in, and opined that the coronary artery disease for which the 
angioplasty was required existed at the time of the pacemaker 
placement.  However, Dr. P indicated that the coronary artery 
disease was not the cause of the Veteran's worsening heart 
failure, and the Veteran did improve after the pacemaker was 
upgraded.  Dr. P. further opined that, if an AV sequential 
pacemaker had been provided, "I think that certainly his 
cardiac output would have been better, therefore, his disease 
course probably would have been improved."  

In an August 2005 opinion, Dr. G. indicated that the standard 
of care in 1997 "would have supported" use of a dual 
chamber pacemaker.  Dr. G. further opined that use of a dual 
chamber pacemaker "would have likely improved his overall 
cardiac performance from 1997 to the time of his upgrade in 
2002."  Finally, Dr. G. opined that, although the Veteran 
did have other co-existing medical conditions "I do think 
this had an impact on his clinical condition."  

The appellant testified at June 2008 Travel Board hearing, 
reiterating her belief that the Veteran's immune system would 
have been better able to withstand his illnesses if he had 
been given a different pacemaker.  

Analysis

After the Veteran's death, two medical opinions intended to 
be favorable to the DIC claim were obtained  However, Dr. 
G.'s opinion that the standard of care "would have 
supported" use of a dual chamber pacemaker is not an opinion 
that failure to use a dual chamber pacemaker constituted a 
breach of the standard of care in 1997.  Rather, Dr. G.'s 
opinion is, in essence, a statement that the standard of care 
in 1997 did not require a dual chamber pacemaker rather than 
a VVI pacemaker.  This opinion is unfavorable to the 
appellant's claim, since compensation cannot be granted under 
38 U.S.C.A. § 1151 in the absence of a finding that there was 
negligence or fault on the part of VA (with the exception of 
occurrence of an unforeseeable event, which has not been 
alleged).  

Dr. G's further opinion that that the Veteran's overall 
cardiac performance from 1997 to 2002 would "likely" have 
been improved does not establish that the Veteran incurred a 
permanent additional disability which was present at the time 
of his death in 2004.  Dr. G.'s opinion does not indicate 
that the choice of a VVI pacemaker caused or accelerated 
development of renal failure or liver failure.  Dr. G.'s 
statement that "I think AV synchrony would have likely 
improved his overall cardiac performance" is speculative, 
and does not support a finding that failure to use a 
pacemaker which provided AV synchrony was negligent, as 
required to authorize compensation under 38 U.S.C.A. § 1151.  

Most importantly, however, Dr. G.'s opinion states, in 
essence, that, if there was a decreased cardiac output from 
1997 to 2002, there was no change in cardiac output after 
2002 that may be linked to the 1997 pacemaker.  As noted 
above, the VVI pacemaker inserted in 1997 was removed in 
2002, about two years before the Veteran's death.  Dr. G.'s 
opinion is essentially unfavorable to the appellant's claim, 
since it indicates that the effect of the 1997 pacemaker 
ended in 2002.  Thus, this opinion is unfavorable to a 
finding that the 1997 VVI pacemaker contributed substantially 
or materially to the Veteran's death.  

Dr. P's 2005 opinion, like Dr. G's 2005 opinion, is 
essentially unfavorable to the appellant's claim for DIC.  
Dr. P. provided a clear opinion that the choice of pacemaker 
in 1997 did not accelerate the onset of coronary artery 
disease which occluded an artery on the left side of the 
heart.  Thus, Dr. P.'s 2005 opinion is unfavorable to a 
finding that coronary artery disease was caused or 
accelerated by the pacemaker choice in 1997.

Dr. P.'s opinion noted that the Veteran's heart failure after 
the pacemaker upgrade to support his finding that the VVI 
pacemaker worsened the Veteran's heart failure.  Dr. P. did 
not explain why his conclusion was more probative that the VA 
reviewer's opposite conclusion.  As noted, the March 2005 VA 
reviewer opined that improvement in the Veteran's ejection 
fraction after a stent was inserted and while the VVI 
pacemaker was still in place, before the pacemaker upgrade, 
established that the VVI pacemaker did not contribute to 
worsening heart failure.  

Dr. P.'s opinion that he "thought" that "certainly" the 
Veteran's cardiac output would have been "better" if a 
different pacemaker had been provided in 1997 is somewhat 
speculative.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).

Dr. P. opined that better cardiac output would have prevented 
the Veteran's progressive renal impairment.  Dr. P. did not 
provide a reference to clinical evidence specific to the 
Veteran's case or to general medical knowledge to explain why 
the Veteran's progressive renal impairment was related to 
cardiac output rather than coronary artery disease.  The 
evidence is remains unfavorable to a finding that the Veteran 
incurred renal impairment as an "additional disability" 
within the definition of 38 U.S.C.A. § 1151.  

In summary, both Dr. G. and Dr. P. have opined that the 
Veteran's clinical course would probably have been improved 
if a dual chamber pacemaker had been provided to the Veteran 
in 1997 instead of a VVI pacemaker.  Neither Dr. G. nor Dr. 
P. have identified an "additional disability" caused by the 
choice of a VVI pacemaker, when the Veteran's condition 
immediately before the beginning of the treatment is compared 
to his condition after the treatment stopped, considering 
each body part or system separately.  38 C.F.R. § 3.361(b).  

Dr. P.'s opinion that the choice of a VVI pacemaker instead 
of an AV pacemaker was "detrimental" to the Veteran is not 
an opinion that the use of that pacemaker demonstrate 
carelessness, negligence, lack of proper skill, or breach of 
the standard of care in February 1997, but, rather, is an 
opinion based on review of later data and disorders diagnosed 
after that procedure.  Compensation under 38 U.S.C.A. § 1151 
is expressly limited to circumstances where additional 
disability or death is proximately caused by carelessness, 
negligence, or similar instance of fault on the part of VA in 
furnishing the treatment.  

The evidence does not demonstrate that the choice of the VVI 
pacemaker was proximately cased by fault on VA's part.  
Rather, Dr. P.'s 2005 opinion and Dr. G.'s 2005 opinion, when 
evaluated together with the March 2005 VA medical opinion, 
establish that the choice of the VVI pacemaker was within the 
standard of care in 1997.  No medical evidence or opinion of 
record provides a basis for a finding that there was 
carelessness, negligence, or fault in the insertion of a VVI 
pacemaker in this case in 1997.

The appellant's testimony as to her belief that the Veteran 
would not have experienced as many medical problems if a 
different pacemaker had been used to treat his cardiac 
problems, although sincerely believed, does not establish a 
factual basis for a finding that the choice of a VVI 
pacemaker rather than a dual chamber pacemaker was the result 
of negligence, carelessness, or other fault.  

The Board has not discussed in detail the 2005 VA medical 
opinion, as that opinion is completely unfavorable to the 
claim for DIC.  Thus, the evidence obtained during the 
pendency of the claim for DIC, even when considered in light 
of all favorable evidence of record, is unfavorable to a 
finding that the Veteran's death may be compensated as if 
service-connected under 38 U.S.C.A. § 1151.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for DIC must be denied.  
 

ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as coronary artery disease, 
cardiac arrhythmia, and congestive heart failure, with 
permanent pacemaker, for purposes of accrued benefits, is 
denied.

The appeal for DIC, including a claim that the cause of the 
Veteran's death is compensable under 38 U.S.C.A. § 1151, is 
denied.



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


